DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA A.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "claim 19" in first paragraph.  There is insufficient antecedent basis for this limitation in the claim since claim 19 is canceled.
Response to Arguments
Applicant’s arguments, filed 07/25/22, with respect to the rejection(s) of claim(s) 1-10, 14-15, 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478).
Regarding claim 1, Applicant argues However, based on Applicant’s review of such paragraphs of Christopher and Hinman, the two references do not appear to describe any form of concurrent communications over two or more different networks, as is contemplated by the claimed small cell networking device. Rather, Paragraphs 0024 and 0028 of Christopher describe a mobile device (100) that uses one network initially and then transitions to another network if executing software applications detect occurrence of an event. In other words, Christopher describes use of only one network at a time by a mobile device, not concurrent use of both networks. Moreover, Christopher does not describe any concurrent, multi-network operation by a small cell networking device, such as a base station, repeater, access point, or gateway. Paragraph 0057 of Hinman also describes a multi-mode mobile device (105, 180) that can operate at different times, not concurrently, on two different networks so as to vacillate between splitting communications between two networks and merging them back onto a single network. Applicant could not find any disclosure in Hinman suggesting that the mobile device operates on both networks simultaneously or concurrently. Furthermore, similar to Christopher, Hinman does not describe any concurrent, multi-network operation by a small cell networking device, such as a base station, repeater, access point, or gateway.
 The examiner relies on newly cited prior art Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478) to teach the limitations of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 10, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478)

Regarding claim 1 and 14,
 	Leblanc teaches a small cell networking device mountable to a streetlight fixture, the small cell networking device comprising:
 	an outer housing; (streetlight housing, Leblanc para [0005])
 	a first networking module positioned within the outer housing and arranged as a first gateway to a first cellular-based network; (interpreted as may comprise 4G-LTE cellular gateway radio links for communicating data to an IP network. In one embodiment, said 4G-LTE cellular gateway radio link may consist of a ZTE embedded cellular wireless modem for communicating data to a cellular network, see Leblanc para [0031])
	a light sensor; (light sensor para [0024])
 	a processor-based light control circuit arranged to provide a light control signal based on at least one light signal generated by the light sensor; and (interpreted as streetlight camera 100 may comprise an image sensor electronic board 105 comprising at least one optical image sensor and lens arrangement 115 125 135 145. Said image sensor electronic board 105 may comprise video image sensors, or infrared image sensors, or photo-detecting sensors, or a combination thereof, see Leblanc para [0032])

 	a connector arranged to electromechanically couple to a mating connector integrated with the streetlight fixture and to receive alternating current (AC) power from the streetlight fixture, and (interpreted as As used herein, NEMA connectors refer to power plugs and receptacles used for AC mains electricity in North America and other countries that use the standards set by the US National Electrical Manufacturers Association, see Leblanc para [0028])
 	a power supply for use by the first networking module, the second networking module, the light sensor, and the processor- based light control circuit. (interpreted as a power supply for receiving power from photodetector switch port of said streetlight, see Leblanc para [0021]. Also see fig.3)
 	However does not teach 
	 a second networking module positioned within the outer housing and arranged as a second gateway to a second cellular-based network, the second cellular-based network being different than the first cellular-based network, wherein the first networking module and the second networking module enable concurrent wireless communication sessions over the first cellular-based network and the second cellular-based network from mobile devices in a proximity of the small cell networking device; 
 	for converting the AC power to direct current (DC) power;

 	Zhou teaches a second networking module positioned within the outer housing and arranged as a second gateway to a second cellular-based network, the second cellular-based network being different than the first cellular-based network, wherein the first networking module and the second networking module enable concurrent wireless communication sessions over the first cellular-based network and the second cellular-based network from mobile devices in a proximity of the small cell networking device; (interpreted  simultaneous communication of the UE 110 with the first and second cellular communication networks 120, 130 at the same time by means of control protocols being associated with one state machine in the UE 110 and independent control plane state machines in first and second cellular communication networks 120, 130 (or the corresponding network entities 121, 131 thereof), see Zhou para [0045]).
 	It would have been obvious to one of ordinary skill in the art to combine the cellular network taught by Leblanc with the dual network communication as taught by Zhou since it would have been a simple modification providing expected results of connecting to multiple networks in case of disconnects in one network.
 	However does not teach for converting the AC power to direct current (DC) power; 
 	
 	Cho teaches for converting the AC power to direct current (DC) power; (interpreted as The power supply module 61 refers to a constituent element configured to convert alternating current (AC) supplied from the streetlight to direct current (DC) and to supply the converted DC to the streetlight network camera 100. In general, electronic equipment such as communication equipment and video equipment uses DC power, which applies to the streetlight network camera 100 of the present invention, see Cho para [0070])
	It would have been obvious to combine the power supply taught by Leblanc in view of Zhou with the AC to DC conversion for power supply as taught by Cho since it is known in the art to use DC power for powering electronic devices.

Regarding claim 20,
 	Leblanc in view of Duska and Zhou teaches the system of claim 19, further comprising:
 	a second streetlight fixture coupled to a second light pole, (interpreted as plurality of streetlight fixtures, see fig.8 Leblanc) the second streetlight fixture including a second light source and a third connector, the third connector supplying alternating current (AC) power from the second streetlight fixture; and (interpreted as As used herein, NEMA connectors refer to power plugs and receptacles used for AC mains electricity in North America and other countries that use the standards set by the US National Electrical Manufacturers Association, see Leblanc para [0028])
a second small cell networking device, the second small cell networking device including:
a second outer housing;
 	a third networking module positioned within the second outer housing and arranged as a second gateway to the first cellular-based network; (interpreted as may comprise 4G-LTE cellular gateway radio links for communicating data to an IP network. In one embodiment, said 4G-LTE cellular gateway radio link may consist of a ZTE embedded cellular wireless modem for communicating data to a cellular network, see Leblanc para [0031])
 	a fourth networking module positioned within the second outer housing and arranged as a second gateway to the second cellular-based network, wherein the third networking module and the fourth networking module enable concurrent wireless communication sessions over the first cellular-based network and the second cellular- based network from mobile devices in a proximity of the second small cell networking device; (interpreted  simultaneous communication of the UE 110 with the first and second cellular communication networks 120, 130 at the same time by means of control protocols being associated with one state machine in the UE 110 and independent control plane state machines in first and second cellular communication networks 120, 130 (or the corresponding network entities 121, 131 thereof), see Zhou para [0045]).
 	a second light sensor;
 	a second processor-based light control circuit arranged to provide a second light control signal to the second light source of the second streetlight fixture based on at least one signal generated by the second light sensor; and (interpreted as streetlight camera 100 may comprise an image sensor electronic board 105 comprising at least one optical image sensor and lens arrangement 115 125 135 145. Said image sensor electronic board 105 may comprise video image sensors, or infrared image sensors, or photo-detecting sensors, or a combination thereof, see Leblanc para [0032])
 	a fourth connector arranged to electromechanically couple to the third connector of the second streetlight fixture and receive the AC power from the second streetlight fixture, and
 	a second power supply for converting the AC power to direct current (DC) power for use by the third networking module, the fourth networking module, the second light sensor, and the second processor-based light control circuit. (interpreted as The power supply module 61 refers to a constituent element configured to convert alternating current (AC) supplied from the streetlight to direct current (DC) and to supply the converted DC to the streetlight network camera 100. In general, electronic equipment such as communication equipment and video equipment uses DC power, which applies to the streetlight network camera 100 of the present invention, see Cho para [0070])
	It would have been obvious to combine the power supply taught by Leblanc in view of Zhou with the AC to DC conversion for power supply as taught by Cho since it is known in the art to use DC power for powering electronic devices.
 	
Regarding claim 5,
 	Leblanc in view of Zhou and Cho teaches the small cell networking device of claim 1, wherein the connector includes: at least three pin structures, the at least three pin structures arranged for removable electromechanical coupling to the mating connector of the streetlight fixture (interpreted as The streetlight camera 100 may comprise an electrical connection 102 adapted to a feed voltage ranging from 110 volts to 280 volts, and may feature a 7-pin NEMA connector 122 that can be adapted to a twist-lock type socket in order to mechanically support and electrically connect said streetlight camera 100 to said photodetector switch port 111, see Leblanc para [0028])

Regarding claim 8,
 	Leblanc in view of Zhou and Cho teaches  the small cell networking device of claim 1, wherein the second networking module includes: 
 	A modular radio transceiver board, the modular radio transceiver board being provisionable for operation in the second cellular-based network. (interpreted as Still referring to FIGS. 3, 4 and 5, the streetlight camera 100 may comprise an antenna electronic board 108 comprising an arrangement of at least one radio emitter and receiver antenna. Said electronic board 108 may comprise at least one transmit and at least one receive antenna, see Leblanc para [0038])



Regarding claim 10,
 	Leblanc in view of Zhou and Cho teaches the small cell networking device of claim 1, wherein the cellular-based network conforms to a global system for mobile communications (GSM) standard or a code division multiple access (CDMA) standard. (interpreted as codes (if certain Code Division Multiple Access (CDMA) schemes are used), see Zhou para [0071]
	It would have been obvious to one of ordinary skill in the art to combine the cellular network taught by Leblanc with the CDMA network communication as taught by Zhou since it would have been a simple modification providing expected results of using one known network protocol over another for cellular communication.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478) and Herrera (Pub No 20180077523).

Regarding claim 2,
 	Leblanc in view of Zhou and Cho teaches small cell networking device of claim 1, however does not teach wherein the connector is compliant with American National Standards Institute (ANSI) C136. 
 	Herrera teaches wherein the connector is compliant with American National Standards Institute (ANSI) C136. (interpreted as In specific embodiments, the beacon node 300 is physically configured to plug into a standard photo-control 5/7 position receptacle device, as is present on many typical streetlamps. Beacon node 300 can include both male and female connectors that conform to the “American National Standard for Roadway and Area Lighting Equipment-Dimming Control Between an External Locking Type Photocontrol and Ballast or Driver” (ANSI C136.41-2013), hereby incorporated by reference. FIG. 3A illustrates such a female connector 302, while FIG. 3B illustrates a male connector 304. FIG. 3C illustrates beacon 300 with both the female connector 302 and the male connector 304, see Herrera para [0034]).
	It would have been obvious to combine the light pole taught by Leblanc in view of Zhou and Cho with the standards for light poles as taught by Herrera since it is known in the art follow the standard protocols so that the device is allowed to operate.

Regarding claim 3,
 	Leblanc in view of Zhou and Cho teaches small cell networking device of claim 2, however does not teach wherein the connector is compliant with ANSI C136.41-2013. 
 	Herrera teaches wherein the connector is compliant with ANSI C136.41-2013. interpreted as In specific embodiments, the beacon node 300 is physically configured to plug into a standard photo-control 5/7 position receptacle device, as is present on many typical streetlamps. Beacon node 300 can include both male and female connectors that conform to the “American National Standard for Roadway and Area Lighting Equipment-Dimming Control Between an External Locking Type Photocontrol and Ballast or Driver” (ANSI C136.41-2013), hereby incorporated by reference. FIG. 3A illustrates such a female connector 302, while FIG. 3B illustrates a male connector 304. FIG. 3C illustrates beacon 300 with both the female connector 302 and the male connector 304, see Herrera para [0034]).
	It would have been obvious to combine the light pole taught by Leblanc in view of Zhou and Cho with the standards for light poles as taught by Herrera since it is known in the art follow the standard protocols so that the device is allowed to operate.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478)and Hinman (Pub No 20140235244).

Regarding claim 4,
 	Leblanc in view of Zhou and Cho teaches the small cell networking device of claim 1, wherein the small cell networking device is a metrocell, a microcell, a picocell, or a femtocell. 
 	Hinman teaches wherein the small cell networking device is a metrocell network, a microcell network, a picocell network, or a femtocell network (interpreted as A picocell is an extension of a macro cell network and provides increased connectivity for users of a macro cell (e.g., cellular network) in locations where macro cell connectivity may be reduced. For example, picocells may be placed on the external portions of buildings or on street lights of other similar structures. These picocells act as an extension of the macro cell network, providing adequate handoff capabilities for user equipment that operates in a given location, see Hinman para [0019]).
	It would have been obvious to one of ordinary skill in the art to combine the transceiver taught by Leblanc in view of Zhou and Cho with the picocell as taught by Hinman since it would have been a simple modification providing expected results of using smaller cell networks for smaller locations. 


Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478) and Duksta (Pat No 10725139).

Regarding claim 6 and 15,
 	Leblanc in view of Zhou and Cho teaches the small cell networking device of claim 5, however does not teach wherein the streetlight fixture is elevated between 20 feet and 40 feet above a roadway.
 	Duksta teaches wherein the streetlight fixture is elevated between 20 feet and 40 feet above a roadway (interpreted as The street 640 also includes a plurality of street lamps 644-3A, 644-3B, 644-3C, each of which includes a light fixture 646-3A, 646-3B, 646-3C that extends above and over the street 640, e.g., at heights of fifteen to twenty feet or more above the street 640, and is configured to project artificial light downward onto the street 640, as may be desired or required in view of visibility and/or weather conditions, see col 24 line 53-60)
 	It would have been obvious to one of ordinary skill in the art to combine the street light taught by Gharib with the 20 feet street light taught by Duska since it would have been a design choice to have streetlights of varying heights. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478) and Christopher (Pub No 20140308942).

Regarding claim 7,
 	Leblanc in view of Zhou and Cho teaches the small cell networking device of claim 1, however does not teach wherein the networking module includes: a modular radio transceiver board, the modular radio transceiver board provisionable for operation in the cellular-based network of first selected MNO.
 	Chistopher teaches wherein the networking module includes: a modular radio transceiver board, the modular radio transceiver board provisionable for operation in the cellular-based network of first selected MNO.  (interpreted as The embodiments of the communication device 100 shown in FIG. 2 can be operable to facilitate establishment of communications with mobile network operator (MNO) 201 or MNO 203. MNO 201 and MNO 203 can operate according to common wireless access protocols such as Global System for Mobile or GSM, Code Division Multiple Access or CDMA, Time Division Multiple Access or TDMA, Universal Mobile Telecommunications or UMTS, World interoperability for Microwave or WiMAX, Software Defined Radio or SDR, Long Term Evolution or LTE, and so on, see para [0038]).
 	It would have been obvious to one of ordinary skill in the art to combine the base station taught by Leblanc with the mobile network operator taught by Christopher since it would have been a simple substitution of one known element for another to access cellular networks.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (Pub No 20210180784) further in view of Zhou (Pub No 20190387559) and Cho (Pub No 20140347478) and Harris (Pub No 20060109625).

Regarding claim 9,
 	Leblanc in view of Zhou and Cho teaches the small cell networking device of claim 1, however does not teach further comprising:
 	at least two processing circuit boards configured in a vertically stacked arrangement, a first processing circuit board of the least two processing circuit boards including the power supply and an interface to the connector, a second processing circuit board of least two processing circuit boards including an applications processor;

a first coupling structure that passes DC power signals from the first processing circuit board to the second processing circuit board; and

a second coupling structure that passes communication signals between the first processing circuit board and the second processing circuit board.
 	Harris teaches teach further comprising:
 	at least two processing circuit boards configured in a vertically stacked arrangement, a first processing circuit board of the least two processing circuit boards including the power supply and an interface to the connector, a second processing circuit board of least two processing circuit boards including an applications processor; (interpreted as he heat-generating components can include plural processors, ASICs, and other devices. The first circuit board can be connected to a second circuit board in a vertical stacked-up configuration to create a space between the first and second circuit boards, see para [0043]. Also see DC power para [0021])
a first coupling structure that passes DC power signals from the first processing circuit board to the second processing circuit board; and (interpreted as Plural power systems can be connected to the first circuit board. One or more connectors can couple the power systems to the first circuit board. One or more of the power systems can also be coupled to electronic components, such as control components associated with the power systems. These electronic components can at least partially extend into the space between the first and second circuit boards, see para [0021])
a second coupling structure that passes communication signals between the first processing circuit board and the second processing circuit board. (interpreted as The first circuit board can be connected to a second circuit board in a vertical stacked-up configuration to create a space between the first and second circuit boards, see para [0043])
  	It would have been obvious to one of ordinary skill in the art to combine the circuit boards taught by Leblanc with the circuit boards taught by Harris since it would have been a design choice for rearranging the circuit boards in any arrangement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461